DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/2021.

Information Disclosure Statement
The information disclosure statements filed 6/11/2020 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 6/11/2020 appears to be acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 1, “system (for” appears to be an error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. US 20200123933 in view of Zörner US 5445027.

Re claim 1, Bucher teaches an exhaust gas heat recovery system for an internal combustion engine, comprising: 
a pump (4, Fig. 1) for conveying an operating fluid [36], 
an evaporator (5) for converting the operating fluid from the liquid state to the gaseous state [36], 
a condenser (10) for liquefaction of the operating fluid [40], an expansion engine (9) through which the gaseous operating fluid flows [39-40], and 
deactivation of the expansion engine in the presence of an error state (Fig. 2, [17, 27, and 51]).

Zörner teaches a sensor (12, Fig. 1) arranged on the expansion engine (2) with which a function of the expansion engine (2) can be monitored (col. 4, lines 10-15 and 36-41).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Bucher with a sensor arranged on the expansion engine with which a function of the expansion engine can be monitored, as taught by Zörner, for the advantage of monitoring the expansion engine for damage (col. 4, lines 10-15 and 36-41).

Re claim 3, Bucher and Zörner teach claim 1.  Zörner further teaches wherein the sensor (12, Fig. 1) is designed as a structure-borne noise sensor (col. 4, lines 10-15).

Re claim 4, Bucher and Zörner teach claim 1.  Zörner further teaches wherein the sensor (12) is arranged on a housing (8) of the expansion engine (2) (col. 4, lines 10-15).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. US 20200123933 in view of Zörner US 5445027, and further in view of Barciela et al. US 20160369678.


 Neither teaches an exhaust system for an internal combustion engine comprising: an exhaust gas turbocharger, and at least one catalyst.
Barciela (Fig. 3) teaches an exhaust system for an internal combustion engine comprising: an exhaust gas turbocharger (42), and at least one catalyst (31, 41) [50-51].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine an exhaust system for an internal combustion engine comprising: an exhaust gas turbocharger, and at least one catalyst as taught by Barciela with the exhaust system as taught by Bucher in view of Zörner, for the advantage of treating exhaust emissions and compressing intake air with energy of exhaust gas (see compressor 9 in Fig. 3 [50-51]).  

Re claim 10, Bucher, Zörner, and Barciela teach claim 9.  Barciela (Fig. 3) further teaches wherein the evaporator (53, [51]) is integrated in a heat exchanger (55) through which the exhaust gas of the internal combustion engine (3) can flow.

Re claim 11, Bucher, Zörner, and Barciela teach claim 9.  Barciela (Fig. 3) further teaches further comprising a first catalyst (41) and a second catalyst (31), wherein the heat exchanger (55) is arranged downstream of the first and second catalysts (31 and . 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gaertner et al. US 20130318967 in view of Heber et al. US 20170254226.

Re claim 1, Gaertner teaches an exhaust gas heat recovery system for an internal combustion engine (4, Fig. 1), comprising: 
a pump (9) for conveying an operating fluid [45], 
an evaporator (10) for converting the operating fluid from the liquid state to the gaseous state [46], 
a condenser (12) for liquefaction of the operating fluid [48], 
an expansion engine (11) through which the gaseous operating fluid flows [47].
Gaertner fails to teach a sensor arranged on the expansion engine with which a function of the expansion engine can be monitored.
Heber teaches a sensor arranged on the expansion engine (3, Fig. 1) with which a function of the expansion engine (3) can be monitored (a rotational speed sensor as in [60 and 68]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Gaertner with a sensor arranged on the expansion engine with which a function of the expansion engine can be monitored as taught by Heber, for the 

	Re claim 5, Gaertner and Heber teach claim 1.  Gaertner further teaches wherein the expansion engine is designed as an axial piston expander (as in Fig. 2).

Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. US 20200123933 in view of Grieb et al. US 20100090795.

Re claim 1, Bucher teaches an exhaust gas heat recovery system for an internal combustion engine, comprising: 
a pump (4, Fig. 1) for conveying an operating fluid [36], 
an evaporator (5) for converting the operating fluid from the liquid state to the gaseous state [36], 
a condenser (10) for liquefaction of the operating fluid [40], an expansion engine (9) through which the gaseous operating fluid flows [39-40], and 
deactivation of the expansion engine in the presence of an error state (Fig. 2, [17, 27, and 51]).
Bucher fails to teach a sensor arranged on the expansion engine with which a function of the expansion engine can be monitored.  
Grieb teaches a sensor (6 or 7, Fig. 1 [19]) arranged on the expansion engine [3] with which a function of the expansion engine can be monitored [19-20].
date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Bucher with a sensor arranged on the expansion engine with which a function of the expansion engine can be monitored, as taught by Grieb, for the advantage of monitoring the expansion engine for damage and providing emergency shutdown when necessary [4, 12, and 19-20].

Re claim 3, Bucher and Grieb teach claim 1.  Grieb further teaches wherein the sensor (6, Fig. 1) is designed as a structure-borne noise sensor [19].

Re claim 12, Bucher and Grieb teach claim 1.  Grieb further teaches determining the signal strength of the sensor over at least one revolution of the expansion engine, compared the signal strength of the sensor with a maximum permissible signal strength, switching off or disconnecting (i.e., the “protective function”) the expansion engine when the signal strength exceeds the maximum permissible signal strength [4, 10, 12, and 19-20].

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. US 20200123933 in view of Grieb et al. US 20100090795, and further in view of Morel et al. US 20190265204.

Re claim 2, Bucher and Grieb teach claim 12.  Neither teaches a piezoresistive motion sensor.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine a piezoresistive motion sensor as taught by Morel with the system as taught by Bucher in view of Grieb, as a simple substitution of one known sensor for another with the predictable result of similarly measuring vibrations in the expansion machine for purposes of fault detection [84].

Re claim 13, Bucher and Grieb teach claim 12.  Neither teaches further comprising averaging the signal strength over at least 10 revolutions and comparing the mean value with the maximum permissible signal strength.
Morel teaches averaging the signal strength over at least 10 revolutions and comparing the mean value with the maximum permissible signal strength [15].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine averaging the signal strength over at least 10 revolutions and comparing the mean value with the maximum permissible signal strength as taught by Morel with the method as taught by Bucher in view of Grieb, for the advantage of averaging sensor signals (i.e., which would be appreciated as smoothing) for purposes of comparison/analysis [15].  Specifically, Morel does not explicitly teach 10 revolutions but rather “n” revolutions [15].  However, given typical speeds for such expanders (e.g., a conservative wide speed range estimate of one having ordinary skill would be .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 6, the recitation of “wherein a solder of the bearing surface of the sensor is at right angles to the direction of movement of the piston of the axial piston expander,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The closest prior art is cited above, and no reference has been identified that teaches or suggests this limitation of claim 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KR 20120013547 teaches a system similar to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICKEY H FRANCE/Examiner, Art Unit 3746